                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANTHONY DEWAYNE LEE TURNER,                          Case No. 21-cv-04947-SVK
                                                         Plaintiff,
                                   8
                                                                                              ORDER OF TRANSFER
                                                  v.
                                   9

                                  10     UNKNOWN,
                                                         Defendant.
                                  11

                                  12           Petitioner, a state prisoner at Mule Creek State Prison, has filed a petition for a writ of
Northern District of California
 United States District Court




                                  13   habeas corpus under 28 U.S.C. § 2254. Petitioner challenges a conviction from the Sacramento

                                  14   County Superior Court. A petition for a writ of habeas corpus made by a person in custody under

                                  15   the judgment and sentence of a state court of a state which contains two or more federal judicial

                                  16   districts may be filed in either the district of confinement or the district of conviction. See 28

                                  17   U.S.C. § 2241(d).

                                  18           Because both Mule Creek --- in Amador County --- and Sacramento County lie within the

                                  19   Eastern District of California, venue is proper in that District. See 28 U.S.C. § 84(b).

                                  20   Accordingly, this case is TRANSFERRED to the United States District Court for the Eastern

                                  21   District of California. See 28 U.S.C. § 1406(a). The Clerk shall terminate all pending motions

                                  22   and transfer the entire file to the Eastern District of California.

                                  23           IT IS SO ORDERED.

                                  24   Dated: June 29, 2021

                                  25

                                  26
                                                                                                       SUSAN VAN KEULEN
                                  27                                                                   United States Magistrate Judge
                                  28
